           Case 3:17-cv-05257-RJB Document 40 Filed 01/22/20 Page 1 of 2


 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 7

 8   UNITED STATES OF AMERICA,                   )
                                                 )
 9          Plaintiff                            )
                                                 )           Case No.: 3:17-cv-05257-RJB
10          vs.                                  )
                                                 )           ORDER TO ENTER PROPOSED
11   MANKE LUMBER COMPANY, INC.                  )           CONSENT DECREE
                                                 )
12          Defendant                            )
                                                 )
13                                               )
14
            The Court, having considered the United States’ Unopposed Motion for Entry of
15
     Proposed Consent Decree and Memorandum in Support, and for good cause shown, hereby
16
     GRANTS this Motion to for Entry of Proposed Consent Decree as a final order of the Court
17
     through signature of the Consent Decree (at page 59) pursuant to Fed. R. Civ. P. 54 and 58, and
18
     signature of this proposed Order.
19
            IT IS SO ORDERED.
20
            Dated this 22nd day of January, 2020.
21

22

23
                                          A
                                          ROBERT J. BRYAN
                                          United States District Judge

     ORDER TO ENTER PROPOSED CONSENT                       UNITED STATES DEPARTMENT OF JUSTICE
     DECREE                                                Environment and Natural Resources Division
                                                           P.O. Box 7611, Washington, D.C. 20044-7611

                                                     1
          Case 3:17-cv-05257-RJB Document 40 Filed 01/22/20 Page 2 of 2


 1   Presented by,

 2
     s/ Joanna C. Day
 3   JOANNA CITRON DAY
     RACHEL A. HANKEY
     Environmental Enforcement Section
 4   Environment and Natural Resources Division
     United States Department of Justice
 5   P.O. Box 7611, Ben Franklin Station
     Washington, D.C. 20044-7611
 6   Phone: (202) 514-3394
     Email: joanna.day@usdoj.gov
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     ORDER TO ENTER PROPOSED CONSENT                  UNITED STATES DEPARTMENT OF JUSTICE
     DECREE                                           Environment and Natural Resources Division
                                                      P.O. Box 7611, Washington, D.C. 20044-7611

                                                  2
